      Case 2:21-cv-01359-JAM-DB Document 17 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CHANDRA KISHOR,                                  No. 2:21-cv-1359 JAM DB P
11                       Petitioner,
12           v.                                        ORDER
13    GIGI MATTESON, Warden,
14                       Respondent.
15

16          Petitioner is a state inmate proceeding pro se with a petition for writ of habeas corpus

17   pursuant to 28 U.S.C. § 2254. Petitioner claims he should be released from custody because of

18   the COVID-19 pandemic. Presently before the court is petitioner’s second motion to appoint

19   counsel. (ECF No. 14.)

20          In support of his motion to appoint counsel petitioner states that he is incarcerated and

21   unable to afford counsel. There currently exists no absolute right to appointment of counsel in

22   habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18

23   U.S.C. § 3006A authorizes the appointment of counsel at any stage of the case “if the interests of

24   justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

25          The undersigned has recommended that the petition be dismissed without leave to amend.

26   (ECF No. 12.) Thus, the court does not find that the interests of justice would be served by the

27   appointment of counsel at the present time.

28   ////
                                                       1
      Case 2:21-cv-01359-JAM-DB Document 17 Filed 09/03/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of
 2   counsel (ECF No. 14) is denied without prejudice to a renewal of the motion at a later stage of the
 3   proceedings.
 4   Dated: September 2, 2021
 5

 6

 7

 8

 9

10

11

12

13   DB:12
     DB/DB Prisoner Inbox/Habeas/R/kish1359.110(2)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
